Citation Nr: 9922542	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; spouse

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied claims by the veteran 
seeking entitlement to service connection for residuals of a 
neck injury and a back disorder.

The Board notes that the RO, in an October 1996 rating 
decision, denied claims by the veteran seeking entitlement to 
an increased (compensable) disability rating for a service-
connected 7th nerve disability, with residual scar; an 
increased (compensable) disability rating for chronic 
rhinitis; and a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  While the 
veteran properly appealed the RO's decision, he withdrew 
those issues from appellate status in writing in July 1997.  
Thus, those issues are not before the Board at this time.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for neck and back disorders.  
Specifically, he asserts that he injured his head during 
service and that this injury caused current neck and back 
problems.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development and clarification are needed.

Specifically, the Board finds that there may be medical 
records available, but not currently of record.   The VA has 
a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).

In this regard, the Board notes that the veteran submitted an 
Authorization for Release of Information, VA Form 21-4142, 
dated March 1996, indicating treatment at St. Joseph's 
Hospital in Hot Springs, Arkansas, in September 1974.  He 
asserts that he underwent cervical spine surgery at this 
time.

In another VA Form 21-4142, dated in March 1996, the veteran 
indicated treatment by a K. K. Clayaraman, MD, in Hot 
Springs, Arkansas, during the 1970s or early 1980s.

In his October 1997 Substantive Appeal, VA Form 9, the 
veteran indicated that he was treated for neck and head 
problems soon after discharge from service at the VA hospital 
in Little Rock, Arkansas, when it was located at the "old 
Post Office Building."

The Board also notes that the most recent medical evidence, a 
September 1996 VA examination report, indicates that a 
computed tomography (CT) of the veteran's sinuses were 
ordered.  However, no CT report is of record.  The Board 
acknowledges that the veteran's current claim involves 
service connection for neck and back problems.  However, in 
order to have a more complete record and because the veteran 
asserts that his neck and back problems arose from a head 
injury, the Board finds that a copy of the CT report should 
be made part of the claims file.

Finally, during the veteran's May 1999 personal hearing 
before the undersigned Member of the Board at the RO, he 
testified that he had hospital records in his possession from 
September 1974.  Copies of these records are not in the 
claims file.

The above-cited medical records are not in the claims file 
and the claims files does not indicate that any attempts have 
been made by the RO to secure any of them.  Therefore, the 
Board finds that further medical development is necessary 
prior to appellate review in order to provide a record upon 
which a fair, equitable, and procedurally correct decision on 
the claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain the 
following medical records:  (1) hospital 
records from St. Joseph's Hospital, 300 
Werner Street, Hot Springs, Arkansas, 
71901, dated in September 1974; (2)  
outpatient records from K. K. Clayaraman, 
MD, 1533 Malvern, Hot Springs, Arkansas, 
71901, from the 1970s and early 1980s; 
(3) VA medical records from the VA 
hospital in Little Rock, Arkansas, dated 
after 1945; and (4) copy of a 1996 VA CT 
report from the VA Medical Center in 
Little Rock, Arkansas.  Copies of any and 
all records obtained should be made part 
of the claims file.

2.  The RO should contact the veteran and 
request that he submit private hospital 
records from September 1974 and any other 
medical evidence in support of his 
claims.  Copies of any and all records 
obtained should be made part of the 
claims file.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims of 
entitlement to service connection for a 
neck disorder and for a back disorder, 
with consideration of any and all new 
evidence.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105 (West 1991).  The RO 
should ensure that the supplemental 
statement of the case contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, if otherwise in order.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice; 
however, he is free to submit additional evidence in support 
of his claim while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



